DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (Organometallics, 2007).
Compound 5, disclosed on page 6448 of the reference, anticipates the instant claims.
Claim(s) 11-13, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astakhov et al (Organometallics, 2017).
The reference discloses compounds of formula 1a, and 1c (page 1982), and a process for making a Pd-N-heterocyclic carbene-pyridine complex by reacting a compound having the same structure as instant formula (II) with pyridine, in the presence of a palladium complex (page 1983, scheme 2).  This disclosure anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astakhov et al. in view of Han et al
The instant claims further limit the compound of the present invention such that R1 and/or R2 of compound (II) is an isopropyl group.  Astakhov et al do not teach isopropyl groups on the compounds taught therein; however, Han et al teach compound 5, which is the same as instant formula (I) if R1 and R2 are isopropyl.
It therefore would have been obvious to a person having ordinary skill in the art, based on the combined reference teachings, to substitute one or more of R or R’ in the compound of formula 1a or 1c, taught by Astakhov et al, with isopropyl, instead of the methyl, butyl, or benzyl groups taught therein, if such a person wanted to make a Pd-N-heterocyclic carbene-pyridine complex having isopropyl substituents, as taught by Han et al.

Claim(s) 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Org. Biomol. Chem., 2014) in view of Astakhov et al.
The instant claims are drawn to a process for preparing an alkynone by contacting an aryl halide and an alkyne with a Pd-N-heterocyclic carbene-pyridine complex of formula (I), in the presence of a CO source.
Zhang et al teach such a process (abstract; scheme 1 on page 9702; table 4 on page 9704; table 5 on page 9705).  The difference between Zhang et al and the present invention is that the reference used a different Pd- N-heterocyclic carbene complex than that which is used in the present invention.
Astakhov et al teach the Pd- N-heterocyclic carbene complex used in the present invention, albeit for a different process.  However, the process taught by Astakhov et al uses an aryl halide starting material just like the process taught by Zhang et al.  It would have been obvious to a person having ordinary skill in the art that that the Pd- N-heterocyclic carbene complex used by Astakhov et al could be used in the process taught by Zhang et al, since the only difference between the two methods lies in the compound that is reacted with the aryl halide.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622